-Hyman, C. J.
Defendant has taken a suspensive appeal from a final judgment rendered against him, after judgment by default, for the sum of $388, with five per cent, interest thereon, from 15th June, 1861, $2 50 cost of protest and costs of suit.
■ The action of plaintiff is brought on a note of hand, made by defendant for $388, payable 15th June, 1861, to order of plaintiff. At its maturity it was protested for non-payment.'
There appears to have been no motive for taking the appeal, but to delay payment.
Plaintiff has asked, in his answer to the appeal, that the judgment be affirmed, with damages, for the frivolous appeal.
It is decreed that the judgment appealed from be affirmed, and that plaintiff recover of defendant twenty-five dollars as damages, defendant to pay costs of appeal.